DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 9, it is not clear as to what the bilateral drive mode or the unilateral drive mode refers to. It is not clear as to how the circuit or elements recited 

The dependent claims are also rejected because they include language of their rejected base claims, and further does not clarify the claims.

Clarification and corrections are required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2017/0256222) in view of Takahara et al. (US 2016/0171933).

Regarding claims 1 and 9
Kuo et al. discloses the invention substantially as claimed, however does not show switching from a bilateral drive mode to a unilateral drive mode.
Kuo et al. however shows control method and controller, comprising: obtaining a first drive signal (taken to be clock signal for example CK1) output by a level-shift circuit (40) to a first shift register (SR1); obtaining a second drive signal (taken to anther clock signal see for example CK2) output by the level-shift circuit to a second shift register (SR2); and when it is detected that the first drive signal is abnormal (see for example Fig. 3 and para. 0037), controlling the level-shift circuit of a liquid crystal display to stop 
Takahara et al. teaches that it is well known for display device having a driving circuit having a shift register circuit (see for example para. 0108-0110) to include bilateral driving (see for example signal 17a) and unilateral driving (see for example signal 17b) and in as switching circuit (see for example, Figs. 1, 2, 4, 5, 6, 9, 11, 20 and 21), in order to provide a driving circuit that is highly versatile and can be used irrespective of the number and arrangements of signal lines (see for example para. 0008).
It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Kuo et al., such that it include switching from a bilateral drive mode to a unilateral drive mode, as taught by Takahara et al., in order to provide a driving circuit that is highly versatile and can be used irrespective of the number and arrangements of signal lines, as suggested by Takahara et al. in para. 0008.


Regarding claims 2 and 10
Kuo et al. further shows, wherein the first drive signal comprises a plurality of first clock signals (CK1, CK2 etc.), and the step of detecting whether the first drive signal is abnormal comprises: obtaining currents of the first clock signals (see for example para. 0031 and 0037); and when it is detected that the current of at least one of the first clock 

Regarding claims 3 and 11
Kuo et al. further shows, wherein the second drive signal comprises a plurality of second clock signals (see for example CK2, CK3, CKn etc.), and the step of detecting whether the second drive signal is abnormal comprises: obtaining currents of the second clock signals (see for example para. 0031 and 0037); and when it is detected that the current of at least one of the second clock signals is abnormal, determining that the second drive signal is abnormal (see for example para. 0031 and 0037).  

Regarding claims 6 and 14
Kuo et al. further shows, when it is detected that the first drive signal is abnormal, sending a first abnormal alarm signal (taken to be the adjusting signal AD, see for example para. 0037).  

Regarding claims 7 and 15
Kuo et al. further shows, when it is detected that the second drive signal is abnormal, sending a second abnormal alarm signal (taken to be the adjusting signal AD, see for example para. 0037).  

Regarding claims 8 and 16
Kuo et al. further shows, wherein before the step of obtaining a first drive signal output by a level-shift circuit to a first shift register, the method further comprises: when 

Regarding claims 17
Kuo et al. further shows, a first shift register (see for example Figs. 1 and 2 and para. 0005 and SR1), a second shift register (SR2), a level-shift circuit (40).  

Regarding claims 18
Kuo et al. further shows, obtaining currents of first clock signals of the first drive signal (see for example para. 0031 and 0037); and when it is detected that the current of at least one of the first clock signals is abnormal, determining that the first drive signal is abnormal (see for example para. 0031 and 0037).  

Regarding claim 19
Kuo et al. further shows, obtaining currents of second clock signals of the second drive signal (see for example para. 0031 and 0037); and when it is detected that the current of at least one of the second clock signals is abnormal, determining that the second drive signal is abnormal (see for example para. 0031 and 0037).  




Allowable Subject Matter

Claims 4, 5, 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 5, 12, 13 and 20
The prior art of record taken alone or in combination does not teach or suggest the control method as recited in claim 1, or the controller as recited in claim 9, having the further limitations as set forth in claims 4, 5, 12, 13 and 20.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 2016/0078804), Park et al. (US 2004/0125065) and Nakata et al. (US 2015/0332632), all show a display apparatus having level shifter, plural shifter register and driving signals including clock signals.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687